COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 M. V.,                                        §              No. 08-14-00156-CV

                      Appellant,               §                 Appeal from the

 v.                                            §                65th District Court

 TEXAS DEPARTMENT OF FAMILY                    §            of El Paso County, Texas
 AND PROTECTIVE SERVICES,
                                               §             (TC# 2012DCM07071)
                      Appellee.
                                            §
                                          ORDER

       The Court GRANTS the Appellant’s first motion for extension of time within which to

file the brief until August 15, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Celia Villasenor, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before August 15, 2014.

       IT IS SO ORDERED this 6th day of August, 2014.

                                                    PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.